Citation Nr: 1421352	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  04-37 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to March 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision which granted service connection for hemorrhoids, assigning an initial rating of 10 percent.  In January 2006, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  

In a May 2006 decision, the Board denied, among other things, an initial rating in excess of 10 percent for hemorrhoids.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2008 memorandum decision, the Court vacated and remanded the May 2006 Board decision.  In July 2009, the Board remanded this case.

In a July 2012 decision, the Board denied an initial disability rating in excess of 10 percent for hemorrhoids.  The Veteran appealed the Board's decision to the Court.  Pursuant to a Joint Motion for Remand (JMR), the Court, in a May 2013 Order, vacated the Board's July 2012 decision and remanded the matter to the Board.


REMAND

In the JMR, it was indicated that VA had not fulfilled its duty to assist the Veteran.  Specially, the Veteran was afforded a VA examination in October 2009, but the examiner had been unable to review an October 2008 colonoscopy report.  In June 2010, the Veteran complained of rectal bleeding with stools and stated that his hemorrhoids might be bleeding.  VA ordered a new evaluation from the examiner who conducted with October 2009 examination, allowing for the examiner to review the December 2008 colonoscopy report.  Although this examiner then provided an opinion in December 2011, the Veteran was not afforded a physical examination, even though he had made new complaints, subsequent to the last October 2009 rectal examination.  Thus, a new examination must be afforded to the Veteran.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In addition, since this case is being remanded, obtain any pertinent medical records from the Jackson VA medical center.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all updated clinical records of the Veteran's treatment for hemorrhoids at the Jackson VA Medical Center.  

2.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected hemorrhoids.  The examiner should review the record prior to examination.  The examiner should indicate if the hemorrhoids are productive of persistent bleeding and with secondary anemia or when there are hemorrhoids with fissures.  The examiner should also indicate if there evidence of persistent or frequently recurring rectal prolapse.

The examiner should address the Veteran's reports of having bleeding with stools.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


